LANDRIEU, Judge,
concurs.
There is no doubt that the provision of Article 821 of the Louisiana Children’s Code, which requires the release and dismissal of any complaint or petition filed against a juvenile if probable cause is not demonstrated at the continued custody hearing, was not intended by the Legislature. It is in conflict with Article 819, which requires only that the juvenile be released if a hearing is not held, i.e. when probable cause is not even considered and no evidence is adduced. Furthermore, the provision under consideration in this appeal is contrary to the concept of “Petition and Summons” and “Answer to Petition” found in Articles 842-856 of the Children’s Code. Accordingly, Paragraph D of Article 821 was amended by 1992 Acts 705, § 1 only six months after its effective date.
Nevertheless, the plain language of Article 821(D) at the time of the Juvenile Court’s ruling required the dismissal of the petition filed against these appellants. It does not prohibit the State, however, from refiling its petition.